IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Uwchlan Township, Pennsylvania,     :
                Appellant           :
                                    :
          v.                        :
                                    :            No. 259 C.D. 2020
Uwchlan Township Police Association :            Argued: September 15, 2020



BEFORE:       HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                          FILED: October 9, 2020


              Uwchlan Township (Township) appeals from an order of the Chester
County Court of Common Pleas (trial court) dated January 27, 2020, denying its
request to vacate an Act 1111 grievance arbitration award issued by an arbitrator
changing the discipline the Township imposed on a police officer from a termination
to a one-year suspension. Upon review, we affirm.
              On January 8, 2019, the Chairman for the Township Board of
Supervisors (Board) notified Andrew Kline (Officer Kline), a full-time police
officer, of the Board’s decision to terminate his employment for violating what is




       1
         Act 111 is the common name for the Policemen and Firemen Collective Bargaining Act,
Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1-217.12.
known as the Police Tenure Act,2 The Second Class Township Code,3 and several
sections of the Township’s Police Policy and Procedure Manual (Manual).
Reproduced Record (R.R.) at 400a-02a. The Board’s decision arose from an
incident that occurred on October 26, 2018, when Officer Kline was on duty with
Patrolman Warren Obenski (Officer Obenski) and Sergeant David J. Balben
(Sergeant Balben). Id. at 12a, 29a-30a. During their shift, the three officers
responded to a domestic violence call and, while at the caller’s residence, Sergeant
Balben seized a black duffel bag on the suspicion that it contained illegal drugs. Id.
at 30a. Sergeant Balben told Officer Kline that he was seizing the black duffel bag
and planned to obtain a search warrant, and Sergeant Balben placed the bag in his
police car. Id. at 201a.
               After arriving at the police station, Officer Obenski processed the bag
and reminded Officer Kline that it could not be opened or searched until a search
warrant was obtained. R.R. at 34a-37a. Despite this warning, Officer Kline searched
the bag without a warrant, in the presence of Officer Obenski, and discovered that it
contained marijuana and drug paraphernalia.               Id. at 36a-37a.     Officer Kline
subsequently drafted a police report documenting the events, but did not mention his
search of the bag in the report. Id. at 246a-47a. Before going off duty, Officer Kline
informed Detective Sergeant Thomas Fortmann (Detective Fortmann) that they
needed a search warrant to look in the duffel bag, but again did not mention that he
already searched the bag. Id. at 76a, 78a. Relying on Officer Kline’s statement,
Detective Fortmann applied for and obtained a search warrant and used Officer
Kline’s police report as a basis to complete the affidavit of probable cause. Id. at

      2
          Act of June 15, 1951, P.L. 586, as amended, 53 P.S. §§ 811-816.
      3
          Act of May 1, 1933, P.L. 103, as amended, 53 P.S. §§ 65101-68701.

                                               2
78a-82a. Once it became apparent that Officer Kline conducted an unlawful search
of the bag, the Chester County District Attorney’s Office refused to conduct any
further investigation into the matter. Id. at 85a-86a.
               As a result of this incident, the Township Police Department
(Department) placed Officer Kline on administrative suspension. R.R. at 12a. The
Department undertook an independent investigation into Officer Kline’s conduct
and hired Langdon Ramsburg, Esquire (Ramsburg) to do the investigation. Id. at
137a. During the investigation, Officer Kline told Ramsburg that he opened the bag
because he believed it contained an explosive device that posed a threat to the safety
of his fellow officers. Id. at 282a-83a, 349a. Ramsburg subsequently issued an
investigative report that included findings and a list of Manual violations committed
by Officer Kline.4       Id. at 146a-47a, 277a-90a.           Township Police Chief Scott
Alexander (Police Chief Alexander) reviewed the investigative report and notified
Officer Kline of the charges against him. Id. at 172a-73a. Officer Kline declined a
pre-disciplinary conference and, instead, provided written responses to the charges.
Id. at 174a. After reviewing Officer Kline’s responses, Police Chief Alexander
recommended to the Board that it terminate Officer Kline given the number of
Manual violations and the fact that two were Class I offenses.5 Id.

       4
         Specifically, Ramsburg concluded that Officer Kline violated the following: conduct
unbecoming an officer; expectations of conduct generally for an officer; abuse of process; arrests,
search and seizure; preliminary investigation; and the legal requirements for a search warrant. See
Manual §§ 6.10, 6.15, 8.10.12, 8.11.11, 8.12.3, 13.21.3.1 & 15.4.2, respectively; R.R. at 289a-90a.
Ramsburg stated that a recommendation would be provided to the Board by special labor counsel
under separate cover. R.R. at 290a.
       5
         The Manual provides a list of offenses and recommended discipline intended to provide
a “guide” to officers, the Police Chief, and Township officials. Manual § 8.9; R.R. at 481a. The
Manual states that there are three classes of offenses:

               8.9.1. Class I Offenses

                                                3
                The Board voted to terminate Officer Kline effective January 8, 2019.
R.R. at 400a. In its termination notice, the Board listed all the charges against
Officer Kline, including two Class I offenses for abuse of process and violating the
provision relating to arrests, search, and seizure.6 Id. at 400a-01a. The Board
explained that Officer Kline was terminated due to his “warrantless search of a black


                        Breaches of policy and procedure in this category may lead
                        to disciplinary action up to and including immediate
                        dismissal from the Department. A Class I offense does not
                        automatically entail dismissal. The actual disciplinary
                        action will reflect the circumstances of the violation and past
                        pertinent violations.

                8.9.2. Class II Offenses

                        Corrective action may begin with instruction and
                        suspension, and progress up to discharge from employment.

                8.9.3. Class III Offenses

                        Offenses listed in this group require corrective action
                        beginning with a verbal warning and progressing up to
                        dismissal from employment.

Manual §§ 8.9.1-8.9.3; R.R. at 481a.
       6
           The abuse of process provision in the Manual states:

                Officers shall not convert to their own use, manufacture,
                conceal, falsify, destroy, remove, tamper with or withhold
                evidence/information, or make false accusations of a crime
                or traffic discharge. . . .

Manual § 8.11.11; R.R. at 486a. The arrests, search, and seizure provision of the Manual provides:

                Officers shall not make any arrests, searches, or seizures that
                they know or should know are not in strict accordance with
                applicable existing law/case law and Departmental
                procedures. . . .

Manual § 8.12.3; R.R. at 488a.

                                                  4
duffel bag on or about October 26, 2018, as well as inaccuracies and omissions in
the report [he] prepared concerning the incident, in furtherance of the criminal
investigation and search warrant, and in statements [he] provided during the
Department[’s] investigation into [his] conduct.” Id. at 401a.
               Pursuant to the terms of the collective bargaining agreement (CBA)
between the Uwchlan Township Police Association (Union) and the Township,
Officer Kline filed a grievance challenging his termination. R.R. at 13a, 403a. When
the parties could not resolve the matter through the grievance procedure, it was
assigned to an arbitrator for adjudication. Id. at 403a-09a. The arbitrator held a
hearing on June 10, 2019, at which both parties were represented by counsel, put on
and cross-examined witnesses, and admitted exhibits into evidence both jointly and
individually. Id. at 1a-5a, 408a.
               On September 23, 2019, the arbitrator issued an order and decision
granting in part and denying in part Officer Kline’s grievance. Id. at 507a-30a. The
arbitrator began by explaining that this case turns on three accusations: (1) Officer
Kline “wrongfully” searched the contents of the bag for which the Department was
going to seek a search warrant; (2) Officer Kline filed a false and incomplete report
regarding the October 26, 2018 incident, including seizure of the bag; and (3) Officer
Kline gave false statements to Ramsburg during the investigation. Id. at 525a. Based
on his review of the evidence, the arbitrator found that two of the Township’s
charges were supported, specifically charges one and three.7 Id. at 525a-27a.

       7
          The arbitrator concluded that the evidence did not support the conclusion that Officer
Kline filed a false and incomplete police report. R.R. at 525a. In support of this conclusion, the
arbitrator explained that Officer Kline had a history of report writing problems, he normally had
assistance with completing reports, and the incident occurred at the end of the shift right before a
long weekend. Id. The circumstances at the time compelled Sergeant Balben to write only an
“entry” with the intention of reviewing and completing the report the following week when they
were both on duty. Id. Although Officer Kline should have included in the report that he searched
                                                 5
               First, the arbitrator found that Officer Kline conducted a warrantless
search that was not in “strict accordance” with the Manual provision addressing
“arrests, searches, and seizure.” R.R. at 526a. Second, the arbitrator found that
Officer Kline lied to the Township’s investigator about the warrantless search, which
qualified as abuse of process as defined in the Manual. Id. Although the arbitrator
found these charges supported by the evidence, the arbitrator indicated that he was
“disinclined to believe that discharge [wa]s justified in this instance,” and instead
that there were “very good reasons for forbearance.” Id. at 527a.
               In support of his decision, the arbitrator provided the following findings
regarding Officer Kline:

               First, [Officer] Kline has been described as an “eager” and
               “motivated” officer. He has worked his way up the law
               enforcement career ladder from part-time officer to
               sheriff’s officer, to a position in one of Chester County’s
               premier communities. From observing his testimony, I am
               totally convinced he wants nothing more than to be an
               outstanding police officer. Indeed from his demeanor at
               the hearing, I have full confidence in his explanation that
               his emotions got the better of him and his search of the bag
               was compelled by a conviction the police had prevailed in
               thwarting crime and a desire to see just how much
               illegality had been interdicted.

               Second, Officer Kline has no previous disciplinary record
               with the Township, including both malfeasance and non-
               feasance as well as time and attendance issues. There is
               no indication whatsoever that the Township had problems
               with him prior to this matter.



the bag, the arbitrator explained that the report was “not inaccurate, nor did it contain untruths”;
the problem was that Officer Kline omitted the fact that he searched the bag without a warrant. Id.
The arbitrator believed that Officer Kline expected to finalize the police report after he met with
Sergeant Balben the following week and it would have been added at that time, but Officer Kline
never had the chance to make the change. Id.
                                                 6
            Third, the Township’s taxpayers have invested
            considerably in Officer Kline’s success, providing him
            with initial field training followed by specialized training
            as needed, notably the report writing class he was sent to
            and completed at Penn State and counseling by his
            superiors on what appears to be the lone weakness in his
            performance. His termination at this point would render
            all that effort and expense futile.

            Last, the recruitment of persons who are as truly
            committed to police work as Officer Kline has become
            increasingly difficult, even in [d]epartments as attractive
            as the Township’s. Fewer and fewer good people are
            willing to embark on and endure in a career in which on
            any day one may be required to save a life, take a life, or
            give a life. Just as few are willing to deal with the
            conflicts, gore, and tragedy officers witness on a regular
            basis.

R.R. at 527a-28a. Based on these findings, the arbitrator reasoned:

            [Officer] Kline’s failings here are not so serious as to
            permanently deprive the Township of a good officer. The
            progressive disciplinary system adopted by the
            Department accommodates the wrongs he committed
            while at the same time retaining his potential. It should be
            applied.

            Given all the foregoing, I find there is cause for discipline
            under the [Manual] and the Police Tenure Act which is
            incorporated into the [Manual], both of which have been
            incorporated into the [CBA]. However, the nature of the
            offenses and the specific malfeasance underlying each, is
            such that discharge is not supportable, whether the
            offenses are viewed jointly or severally. This officer
            brings an enthusiasm and dedication to the job the
            Township would have a hard time duplicating in another
            hire. However, while I am convinced he is redeemable, he
            must be impressed, with the serious nature of the things
            with which he has been charged, and the Department must
            impress the rest of its personnel of the seriousness of the
            infractions that occurred here.

                                         7
Id. at 528a.     The arbitrator issued an award directing that Officer Kline “be
considered to be suspended without pay or benefits from January 7, 2019[,] until the
earlier of January 1, 2020[,] or the date the Township decides to hire another full-
time officer, in which case it must first offer the position to Officer Kline, barring
some separate disqualification he may have from municipal police service in the
Commonwealth.”8 Id. at 529a.
               On October 23, 2019, the Township filed a petition to vacate the
arbitration award with the trial court. R.R. at 531a-43a. The Township asserted that
the arbitrator “exceeded his authority by improperly substituting his own discretion
for that of the Township when he revised the discipline.” Id. at 539a. Further, the
Township asserted that the arbitrator violated its due process rights by relying on
evidence not in the record to support his decision to revise Officer Kline’s
termination. Id. at 543a.
               The trial court, however, disagreed with the Township and entered an
order denying the Township’s petition and upholding the award. Id. at 600a. In
doing so, the trial court explained that the arbitrator did not exceed his authority
when he entered the award because he “directed [Officer] Kline’s termination be
converted to a year[-]long suspension, which is not illegal and does not violate any
statute. It is an act that the Township could have voluntarily undertaken and is a
term and condition of employment under Act 111.” Id. at 596a. The trial court
rejected the Township’s argument that the arbitrator ignored the plain language of


       8
         The arbitrator further indicated that upon his re-hire, Officer Kline was to be considered
in probationary status for a period of two years during which any proven violation of a Class I
offense, as defined and written in the Manual, would result in his immediate dismissal. R.R. at
529a.

                                                8
the CBA because, under the limited scope of review, the trial court is “prohibited
from questioning the reasonableness of the arbitrator’s interpretation of a [CBA].”
Id.
             The trial court also rejected the Township’s due process argument and
explained, as follows:

                    Despite trying to cast its complaint in terms of due
             process to bring it within our scope of review, the
             gravamen of the Township’s contention is that there is
             insufficient record evidence upon which to base this
             rationale. The Township states its objections plainly in its
             brief:

                An examination of the record reveals no evidentiary
                support for the majority of the [a]rbitrator’s
                rationale.

             (Township Brief, p. 14). Questions relating to the
             quantum of evidence are unreviewable question[s] of law.
             Under the narrow certiorari scope of review, there is no
             authority to review an arbitrator’s findings of fact. Under
             Act 111 grievance arbitration, the propriety of factual
             findings are not subject to any review, but are final.

                    The types of constitutional violations contemplated
             by the narrow certiorari scope of review are fundamental,
             such as notice of claims and an opportunity to be heard. In
             contrast, the contention of the Township is that it disagrees
             with the reasoning put forth by the [a]rbitrator to support
             [] his decision. Such is not a due process violation.

R.R. at 599a-600a (citations, quotations, and footnotes omitted). The trial court
further noted in footnote two of its decision that “[a] review of the record
demonstrates that there is support for the [a]rbitrator’s reasons first through third.”
Id. at 600a. The Township then brought this appeal.



                                          9
             In Act 111 cases, our scope of review is limited to “narrow certiorari,”
which allows inquiry only into: (1) the jurisdiction of the arbitrator; (2) the regularity
of the proceedings; (3) whether the arbitrator exceeded his powers; or (4) the
deprivation of constitutional rights. Pa. State Police v. Pa. State Troopers’ Ass’n
(Betancourt), 656 A.2d 83, 90 (Pa. 1995). If an arbitration award cannot be vacated
on one of these bases, then it must be upheld. Id. A mere error of law is insufficient
to support a court’s decision to reverse an Act 111 arbitrator’s award. Appeal of
Upper Providence Police Del. Cty. Lodge #27 Fraternal Order of Police, 526 A.2d
316, 322 (Pa. 1987). Here, the Township contends that the arbitrator exceeded his
powers and deprived the Township of constitutional rights when he entered the
award and, therefore, the arbitrator’s award should have been vacated by the trial
court. Township’s Brief at 26.
             First, the Township argues that the arbitrator exceeded his powers when
he revised the Township’s discipline by reducing Officer Kline’s termination to a
one-year unpaid suspension. Township’s Brief at 14. It is well-established that an
arbitrator’s powers are limited. Pa. State Police v. Pa. State Troopers Ass’n (Smith),
741 A.2d 1248, 1252 (Pa. 1999). An arbitrator may not mandate that an illegal act
be carried out; he or she may only require a public employer to do that which the
employer could do voluntarily. Id.; Bensalem Township v. Bensalem Twp. Police
Benevolent Ass’n, Inc., 803 A.2d 239, 242 (Pa. Cmwlth. 2002). An arbitrator’s
award “must encompass only terms and conditions of employment and may not
address issues outside of that realm.” Smith, 741 A.2d at 1252. Terms and
conditions of employment are matters subject to collective bargaining, which
include employee compensation, hours, working conditions, retirement, pension,




                                           10
and other benefits. City of Philadelphia v. Int’l Ass’n of Firefighters, Local 22, 999
A.2d 555, 569 (Pa. 2010).9
               Here, the arbitrator’s award involved a term of employment and did not
require the Township to perform an illegal act. Notably, the Township could have
voluntarily imposed a one-year suspension instead of terminating Officer Kline,
pursuant to the Manual. See Smith, 741 A.2d at 1251 (holding that arbitrators’ orders
reinstating troopers did not exceed their powers as the orders related to terms and
conditions of employment); Betancourt, 656 A.2d at 90. The arbitrator’s award did
not force the Township to do something either not within its authority or prohibited
by law. N. Berks Reg’l Police Comm’n v. Berks Cty. Fraternal Order of Police,
Lodge #71, 230 A.3d 1022, 1035-36 (Pa. 2020). Therefore, the trial court did not
err in finding that the arbitrator did not exceed his authority in this regard. Id.
               The Township nevertheless asserts that the award was improper
because it violated the plain language of Section 8.4 of the Manual,10 which states
that “[t]he ultimate authority to impose disciplinary action rising to the level of
suspension, demotion or termination rests exclusively with the Board. . . .”

       9
         An arbitrator exceeds his or her authority by entering an award that infringes upon an
employer’s managerial prerogatives that are not subject to collective bargaining, including
standards of service, overall budget, use of technology, organizational structure, and the selection
and direction of personnel. City of Philadelphia, 999 A.2d at 570.
       10
        The parties agree that the CBA incorporates and includes the terms and conditions of the
Manual. R.R. at 533a. The CBA states that

               [t]hough not written for word herein, nonetheless, the Personnel
               Regulations, Township of Uwchlan, approved by the Board . . . as
               Resolution No. 80-2, enacted February 1, 1980, as amended, and
               also the Police Manual, are hereby incorporated herein as an
               integral part of this Agreement.

Id. at 381a (emphasis added).

                                                11
Township’s Brief at 17; R.R. at 477a. The Township argues that the arbitrator does
not have the authority to issue a suspension or rescind a termination if the Board had
a factual basis for imposing the discipline and that neither the Union nor the trial
court “point to any language in the CBA, or in the law, vesting the [a]rbitrator with
such authority.” Township’s Brief at 18. The Township asserts that once the
arbitrator ascertained that there was a “legitimate factual basis” to conclude that
Officer Kline committed “multiple” Class I offenses, Section 8.4 of the Manual
required his analysis to end. Id. The Township asserts that the arbitrator “exceeded
his authority by infringing upon the [Board’s] exclusive power to suspend, demote
or terminate.” Id. at 18-19.
             However, the Township’s argument is simply a challenge to the
arbitrator’s interpretation of the Manual, the terms of which are incorporated into
the CBA. R.R. at 533a; see supra note 10. Where the resolution of an issue turns
on the interpretation of the CBA, we are bound by the arbitrator’s determination,
even though we may find it to be incorrect. City of Scranton v. Fire Fighters Local
Union No. 60 of Int’l Ass’n of Fire Fighters, AFL-CIO, 923 A.2d 545, 549 (Pa.
Cmwlth. 2007); Township of Ridley v. Fraternal Order of Police Lodge No. 27, 718
A.2d 872, 874 (Pa. Cmwlth. 1998). This Court may not question the reasonableness
of an arbitrator’s interpretation of a collective bargaining agreement. Township of
Ridley, 718 A.2d at 874.
             Here, the arbitrator determined that, pursuant to the Manual, he could
evaluate and modify the discipline imposed on Officer Kline by the Township. The
Manual provides that “[t]he decision of the [Board] is final on all administrative and
disciplinary matters that do not affect the officer’s pay.” Manual § 9.3.4; R.R. at
490a (emphasis added). The Manual also sets forth a grievance procedure that


                                         12
includes a “right to appeal.” See Manual §§ 8.8, 9.3.5; R.R. at 481a, 490a.11 Because
the Board’s decision to terminate Officer Kline affected his pay, Officer Kline
clearly had a right to appeal that decision.
                 During his review of this matter, the arbitrator found that Officer Kline
committed two Class I offenses. R.R. at 526a-27a. The Manual provides that
“[p]rogressive discipline will be administered except in severe violations that require
suspension or dismissal.” Manual § 8.3; R.R. at 476a.12 Class I offenses “may lead
to disciplinary action up to and including dismissal,” but do “not automatically entail
dismissal” as the “actual disciplinary action will reflect the circumstances of the
violation and past pertinent violations.” Manual § 8.9.1; R.R. at 481a (emphasis
added). Though Officer Kline committed two Class I offenses, the arbitrator


       11
            Section 8.8 provides:

                 Nothing in these provisions should be interpreted to deny the sworn
                 officer a right to appeal as provided under the Police Tenure Act,
                 No. 144, or this [Manual], or any and all of the applicable
                 resolutions, ordinances, federal, and state laws.

Manual § 8.8; R.R. at 481a. Section 9.3.5 similarly provides “[n]othing in this provision should
be interpreted to deny the officer the right to appeal as provided under the Police Tenure Act . . .
or the [CBA].” Manual § 9.3.5; R.R. at 490a.
       12
            The penalties provision of the Manual explains:

                 The term “disciplinary action” refers to the assessing of penalties for
                 violation of Departmental and legal requirements. Progressive
                 discipline will be administered except in severe violations that
                 require suspension or dismissal. Repeated violations that indicate a
                 clear disregard for the intent of the [M]anual may be grounds for
                 suspension or dismissal.

Manual § 8.3; R.R. at 476a. This provision further outlines the following progressive penalties:
oral reprimand, written reprimand, suspension without pay, reduction in rank, and removal from
the Department. Id.

                                                  13
explained that discharge was not appropriate and there were “very good reasons for
forbearance.” R.R. at 527a.
             In support of “forbearance,” the arbitrator found, in relevant part, that
Officer Kline had no previous disciplinary record and there was no indication that
the Township had problems with him prior to this matter. Id. at 527a. The arbitrator
explained that


             [Officer] Kline’s failings here are not so serious as to
             permanently deprive the Township of a good officer. The
             progressive disciplinary system adopted by the
             Department accommodates the wrongs he committed
             while at the same time retaining his potential. It should be
             applied.


Id. at 528a (emphasis added). The arbitrator indicated “the nature of the offenses
and the specific malfeasance underlying each, is such that discharge is not
supportable, whether the offenses are viewed jointly or severally.” Id. Further, the
arbitrator observed that Officer Kline brings “an enthusiasm and dedication to the
job the Township would have [] a hard time duplicating in another hire.” Id. Based
on the foregoing, the arbitrator concluded that Officer Kline’s conduct did not
warrant termination.    The trial court did not err by rejecting the Township’s
argument that the arbitrator exceeded his authority, and we are bound by the
arbitrator’s determination in this matter. City of Philadelphia v. Fraternal Order of
Police Lodge No. 5 (Breary), 932 A.2d 274, 280 (Pa. Cmwlth. 2007) (providing that
where resolution of an issue “depends upon fact-finding or upon the interpretation
of the collective bargaining agreement, we apply the extreme standard of deference
applicable to Act 111 awards; that is, we are bound to the arbitrator’s determination
of these matters”), aff’d, 985 A.2d 1259 (Pa. 2009).
                                         14
             The Township further argues that the arbitrator violated its procedural
due process rights because the arbitrator based his decision to revise Officer Kline’s
discipline on “extra-record evidence.” Township’s Brief at 14, 20-21. Specifically,
the Township argues

             [a]n examination of the record reveals no evidentiary
             support for the majority of the [a]rbitrator’s rationale. At
             the hearing before the [a]rbitrator, there was no evidence
             adduced by either party that [Officer] Kline wants nothing
             more than to be an outstanding police officer; [T]ownship
             taxpayers’ considerable investment in [Officer] Kline’s
             success; or the [a]rbitrator’s conclusion that it is difficult
             for the Township to recruit qualified officers. The
             [a]rbitrator himself cited to no record evidence supporting
             any of these findings, which formed the basis for his
             decision to reduce [Officer] Kline’s termination from
             employment to a one-year unpaid suspension.

Township’s Brief at 21-22 (emphasis added, quotations omitted). As stated by the
trial court, “the gravamen of the Township’s contention is that there is insufficient
record evidence upon which to base this rationale.” R.R. at 599a.
             We agree with the trial court’s statement that, in essence, the Township
is challenging the sufficiency of the evidence upon which the arbitrator made certain
factual findings, and that the Township has not asserted a constitutional due process
claim. It is well established that under the narrow certiorari scope of review, the
propriety of the arbitrator’s factual findings are not subject to any review, but are
final. Pa. State Police v. Pa. State Troopers’ Ass’n (Keyes), 54 A.3d 129, 134 (Pa.
Cmwlth. 2012); Fisher v. Pa. State Police (Pa. Cmwlth., No. 744 C.D. 2007, filed
January 15, 2008), slip op. at 12, n.11 (providing that “[w]e are without authority to




                                          15
review the arbitrator’s findings of fact”);13 see also City of Pittsburgh v. Fraternal
Order of Police Fort Pitt Lodge No. 1, 764 A.2d 101, 103 (Pa. Cmwlth. 2000)
(providing that an “[a]ppellate court may not disregard an arbitrator’s findings of
fact or contract interpretation if the arbitrator is even arguably construing or applying
the contract and acting within the scope of his or her authority”).
               Based on the foregoing, the Township’s assertion that the arbitrator
violated its due process rights by relying on extra-record evidence is not supported.
Moreover, the Township attended the hearing, was represented by counsel,
presented its case with witnesses and exhibits, and cross-examined Officer Kline as
well as the Union’s other witnesses. R.R. at 3a-5a. As such, the Township has failed
to demonstrate how the arbitrator, in actuality, violated its right to a full and fair
hearing.14 Because the Township has not established a deprivation of constitutional
rights, the trial court did not err in giving deference to the arbitrator’s award.
Betancourt, 656 A.2d at 90.
               Accordingly, we affirm.


                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge




       13
         Pursuant to Commonwealth Court Internal Operating Procedure Section 414(a), 210 Pa.
Code § 69.414(a), unreported panel decisions of this Court may be cited for their persuasive value.
       14
          Cf. Breary, 985 A.2d at 1274 (holding that the City raised a due process claim to allow
the court’s review where the arbitrator issued a discovery sanction against the City preventing it
from presenting any witnesses at the hearing, and where the arbitrator relied, in large measure, on
violations that occurred in other cases to support his ruling).

                                                16
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Uwchlan Township, Pennsylvania,     :
                Appellant           :
                                    :
          v.                        :
                                    :    No. 259 C.D. 2020
Uwchlan Township Police Association :


                                  ORDER


           AND NOW, this 9th day of October, 2020, the January 27, 2020 order
of the Chester County Court of Common Pleas is AFFIRMED.



                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge